DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 05/27/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 05/27/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Claims 1-2 and 4-13as filed 05/27/2022 are the current claims hereby under examination. 

Specification – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 05/27/2022, with respect to the objection of the specification have been fully considered and are persuasive. An amended specification has been submitted. The objection of the specification has been withdrawn. 

Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 05/27/2022, with respect to the claim objections have been fully considered and are persuasive. The claims have been amended to address the objections. The claim objections have been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1 and 11, “a 3D scanner” used for “creating…a digital 3D body model”
The specification filed 01/11/2019 refers to the 3D scanner as a “scanner” in [0051]. Scanner 12 is defined as at least one stationary camera in [0037]. 
In claim 11, “a scanner for scanning the human body”
The specification filed 01/11/2019 refers to the scanner as at least one stationary camera in [0037].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a) – Maintained and Withdrawn
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 recite the limitations:
“creating from the body volume geometry and the bio-electrical impedance of the human body an electrical body model with segmental impedances for each segment”	
Regarding I, the specifications as filed 01/11/2019 and 05/27/2022 do not provide any disclosure as to how an electrical body model with segmental impedances for each segment is created from the body volume geometry and the bio-electrical impedance. [0054] refers to general “formulas” but provides no such formula.
How is the electrical body model with segmental impedances for each segment created from the total impedance measurement and the body volume geometry? When the electrodes are placed in the turntable, how are the segments for the arms used accounted for as no current flows through them or are they merely ignored? Is there an equation that the applicant is using that models the impedance through a series of cones/cylinders and based on the volume and length of each segment a ratio of the total impedance can be calculated? 

Claim 1 has been amended to recite the new limitation “each cross-section has a natural form, which deviates from a cylindrical form or a conical form to a degree that conforms to an anatomical form of the human body.” The original disclosure, as filed 01/11/2019, does not describe that the natural form deviates from a cylindrical form or a conical form to a degree that conforms to an anatomical form of the human body and therefore constitutes new matter.

Dependent claims 2, 4-10, and 11-13 each ultimately depend from one of claims 1 and 11 and are likewise rejected. 
Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered in regards to the rejection about creating an electrical body model with segmental impedances for each segment but they are not persuasive. The claims, along with the original disclosure fail to describe how an electrical body model with segmental impedances for each segment is created from the body volume geometry and the bio-electrical impedance measured from the entire body.
Claim 3 has been canceled and the rejection under 35 USC § 112(b) has been withdrawn.

Claim Rejections - 35 USC § 112(b) – Withdrawn and New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 11 recites the limitation “a natural form” which renders the claim indefinite. The term “natural form” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 1 and 11 already define the segments as having a cylindrical or conical form, which are mathematically defined as having circular cross-sections. It is unclear how “natural” is meant to further limit the conical or cylindrical form. In claim 1, “natural form” is defined as “[deviating] from a cylindrical form or a conical form to a degree that conforms to an anatomical form of the human body.” It is unclear, how the segments can be defined conical or cylindrical segments and simultaneously have cross-sections deviate from conical or cylindrical form.
For the purpose of examination, a cylindrical or conical segment will be interpreted to have a cross-section in a “natural form.”
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 05/27/2022, with respect to the claim rejections under 35 U.S.C. 112(b) regarding “a cylindrical and/or conical form,” “the body fat contents,” “the measure length,” ”the trunk,” “the height,” "the measurement of the bio-electrical impedance," “the measurement of the mass, height and the scanning,” “the same time,” “the scanner,” and the omitted step have been fully considered and are persuasive. The claims have been amended to address the rejections.  
Applicant arguments with respect to the phrase “natural form” have been considered and are not persuasive as the term is not defined by the specification as originally filed. 

Claim Rejections - 35 USC § 101 – Withdrawn and Modified
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2 and 4-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. 
The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a process claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites the limitations:
determining a body volume geometry from the digital 3D body model, wherein the body volume geometry comprises a plurality of segments in a cylindrical and/or conical form with a measured length and a measured cross- section at each end of each segment
wherein each segment's length and cross- section is measured from the digital 3D body model and wherein each cross- section has a natural form, which deviates from a cylindrical form or a conical form to a degree that conforms to an anatomical form of the human body
positioning each end of each segment in a region of two adjacent joints of the digital 3D body model
creating from the measured length and measured cross-section of each segment of the body volume geometry and the bio-electrical impedance of the human body an electrical body model with segmental impedances for each segment
taking account of the mass of the human body and the created segmental impedance of each segment in calculating a part-body fat content for each segment
aggregating the part-body fat content for each segment segments in calculating a body composition model for the human body
which are directed to the judicial exception Abstract Ideas for encompassing mental processes. Items I-VI are described at such a high level of generality that they can all be reasonably be performed by the human mind. The human mind is able to look at 3D body model and determine a body volume model by using a plurality of segments with a specified shape in the model through observation of the model. The human mind can then take the plurality of shapes and create an electrical body model based on the measured impedance and the shapes in the model. The human mind can further take account of the mass of the object and the segmental impedance and calculate a part-body fat content based on basic mathematical relationships.  Finally, the human mind can add together several of these values to determine a total body fat as the sum of the segments using basic addition. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception, specifically:
measuring a bio-electrical impedance of the human body
measuring a mass of the human body
creating with a 3D body scanner a digital 3D body model of the human body, wherein the digital 3D body model in includes information about the constitution of the human body and a plurality of adjacent joints
The claimed steps do not implement the judicial exception with a machine that is integral to the claim or any other apparatus. The additional elements as a whole recite data gathering by generic devices which are generally linked to the particular field of body composition determining (No at Step 2A Prong Two). 
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed elements refer only to insignificant extra-solution activity for data gathering that would be well-understood, routine, and conventional to one having ordinary skill in the art as shown by Gropper (Changes in body weight, composition, and shape: a 4-year study of college students). Grouper measures weight, impedance, and scans the body over the 4-year study to monitor changes in the subjects’ bodies.

Regarding Claims 2, 4-5 and 8-9, the claims recite limitations further directed to the mental processes listed above and can all be reasonably performed in the human mind or define generic sensor which perform the extra-solution activity of data-gathering. 

	Regarding Claims 6-7, the claims define the sensors used to perform the data gathering and their connection to the 3D scanner. The claims recite well-understood, routine, and conventional sensors, a scale for measuring mass and electrodes for measuring impedance. 

	Regarding Claim 10, the claim further defines how the extra-solution data gathering steps are performed. Performing the steps together does not implement the judicial exception in a practical application and further does not recite significant more than the judicial exception itself. The additional elements are still only directed to insignificant extra-solution activities as a whole. 

Claim 11 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites the limitations:
determining a body volume geometry from the digital 3D body model, wherein the body volume geometry comprises a plurality of segments in a cylindrical and/or conical form with a measured length and a measured cross- section at each end of each segment
creating from the body volume geometry and the bio-electrical impedance of the human body an electrical body model with segmental impedances for each segment
taking account of the mass of each segment and the segmental impedance of each segment in calculating a part-body fat content for each segment
aggregating the body fat contents of the plurality of segments in calculating a body composition model for the human body
which are directed to the judicial exception Abstract Ideas for encompassing mental processes. Items I-IV are described at such a high level of generality that they can all be reasonably be performed by the human mind. The human mind is able to look at 3D body model and determine a plurality of segments with a specified shape in the model through observation of the model. The human mind can then take the plurality of shapes and create an electrical body model based on the measured impedance and the shapes in the model. The human mind can further take account of the mass of the object and the segmental impedance and calculate a part-body fat content based on basic mathematical relationships.  Finally, the human mind can add together several of these values to determine a total body fat as the sum of the segments using basic addition. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception, specifically:
a first electrode configured for measuring a bio-electrical impedance of the human body
a second electrode configured for measuring a bio-electrical impedance of the human body
a scale for measuring a mass of the human body
a scanner for scanning the human body
a processor for creating a digital 3D body model, the processor being connected to the first electrode, the second electrode, the scale and the scanner
the processor being designed to operate with a method for calculating the body fat content of a human body comprising the following steps
measuring the bio-electrical impedance of the human body
measuring the mass of the human body
creating with a 3D body scanner a digital 3D body model of the human body
The claimed steps do not implement the judicial exception with a machine that is integral to the claim or any other apparatus. The additional elements of two electrodes, a scale, and a scanner connected to a processor do not recite a particular machine as they are not connected to the mental process performed by the processor and are only nominally included in the claim. There is no mention of the electrodes, the scale, or the scanner in the method steps performed by the process so it is unclear what role they serve in integrating the judicial exception in a practical application. As currently constructed, the mental process steps, and the measuring steps performed by the process can be completed with other sensors or any other device. The sensors serve to generally link the judicial exception to a particular field only. The judicial exception is currently merely being applied to the generic computer component of a processor (No at Step 2A Prong Two). 
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed elements refer only to insignificant extra-solution activity for data gathering that would be well-understood, routine, and conventional to one having ordinary skill in the art as shown by Grouper (Changes in body weight, composition, and shape: a 4-year study of college students). Grouper measures weight, impedance, and scans the body over the 4-year study to monitor changes in the subjects’ bodies. 

Regarding Claims 12-13, the claim describes the orientation and the types of the sensors. As described above, these sensors do not integrate the judicial exception in any practical application or recite significantly more than the judicial exception as the sensors are only nominally connected to the processor. It is clear in the claims that the sensor structures are actively involved in the method steps.

Response to Arguments
Claim 3 has been canceled and the rejection under 35 USC § 101 is therefore withdrawn.
Applicant's arguments filed 05/27/2022 with respect to the rejections under 35 USC § 101 have been fully considered but they are not persuasive. 
The applicant argues that claimed features like steps 4 through 6 above have no antecedent in Gropper and that the Section 101 rejection impermissibly selects only certain claim features for applying the subject matter eligibility test, while incorrectly contending that Gropper permits ignoring features like steps 4 through 6 above.
Steps “4 through 6” as described in the arguments filed 05/27/2022 have been identified in the rejection as being directed to the judicial exception. The reference of Gropper is used to show that the additional elements in the claims are well-understood, routine, and conventional in the art. Claim limitations directed to the judicial exception are omitted in the analysis for Step 2A Prong Two and Step 2B. 
The examiner recommends amending the claims to include particular structures for performing the claim limitations such that the judicial exception is integrated in a practical application through the use of a particular machine. 
For example, the limitations of claims 2 directed to the scale and measuring the mass of the scale should include in claim 1 along with the limitations directed to the first and second electrode being contained in the scale. The first and second electrodes should also be described as performing the measuring the bio-electrical impedance of the human body. 
Additionally, the method limitations in claim 11 should be amended to read “measuring the bio-electrical impedance of the human body with the first and second electrode” and “measuring the mass of the human body with the scale.” 
	
Claim Rejections - 35 USC § 103 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 05/27/2022, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive. The clams have been amended to include limitations not taught or suggested by the prior art previously relied upon or cancelled. The rejections under 35 U.S.C. 103 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791